Title: Abigail Adams to Mary Smith Cranch, 12 October 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      London october 12th 1786
     
     I wrote you some days ago, and mr Gardner comeing in just as I had closed my Letter I inquired of him, if he knew of any opportunity of sending to Boston, he replied, that a vessel belonging to Newyork had taken freight for Boston and would Sail that day. I gave him the Letter to you, the only one I had written which he promised to put into the bag; and which I hope has reachd you. I expected Captain Cushing would Sail this Month, and by him designd a large pacquet to my Friends, but his vessel has been seazd; and as it is not yet determined whether she will be condemnd, he knows not when he shall get out. Captain Folger is the only vessel like to sail from here, and it was but yesterday that I learnt he was to sail this week, so that Several of my Friends I shall not have time to write to. The week I returnd from Holland I was taken sick and continued near 3 weeks very ill, and unable to Set up, but my disorder has now happily left me. You complain of ill Health my dear sister, I fear the addition to your family cares is too fatiguing for you. I know your sisterly kindness leads you to exert yourself for the service of your Nephews, but the washing and Ironing for 3 Lads is too heavy a load for your family, and if you would only get done under your inspection, it is all that I wish for. But if still done in your family I insist that you Charge it to me, together with their Board during the vacancy, neither mr Adams or I are easy on account of it. Your complaint is Rheumatic I am persuaded and you will find releif from Burgundy pitch in your neck. I was long loth to apply this remedy to myself, but I never used it but with success. Ironing is very bad for you. You will Smile and Say you cannot bear them, but make you some fine flannel Bodices and wear them next your skin. You will find them an excellent Gaurd against the colds you are so subject to in winter. So much for Quackery.
     With regard to commencment and the necessaries for it, both mr Adams and myself approve your plan as the best method, and one which will be attended with the least trouble to you. We submit wholy to your opinion and judgment whatever is proper and request you to draw upon Dr Tufts for the money necessary. We neither wish on the one hand to be lavish nor on the other Parsimonious, and with Regard to pocket money for them, whilst they shew no disposition to extravagance if you think a little larger allowance necessary, Supply them and I will repay you. I know it is critical and too much is apt to do more harm than too little.
     I have put up in a small Trunk which I shall commit to the care of captain Folger a suit of half worn Cloaths, which I thought might be turnd for my Eldest Son if he has occasion for them. Here we cannot do such a thing, and they are of no service to lay by. I have got the ratteen patternd very near, the Cloth not so well, but if he has a waistcoat a peice can be taken from the back of that, and the Cloth I send may supply its place.
     
     You desired me to send some strong cotton Stockings. I have purchased some, and you will find that I have attended more to Strength than fineness. The half dozen at 4s. 3 pences pr pair I bought for cousin Cranch. I did not buy any for my son John, as I did not know whether he wanted, but if he does, you will let me know and I must get a larger Size. You will find 5 yds of superfine blew Broad Cloth, for which I gave twenty Shillings Sterling pr yd. This I Send for my two younger Sons and Some Buff thick set for waistcoats and winter Breeches. Nankeen will be best for summer wear, that can be better bought with you than here. The Buff will wash very well provided too hot water is not used. The Silk handkerchiefs and waist coat pattern round them you will distribute to that son which stands most in need of them or divide between them. The Brown Tabinet you will be so good as to present to my Mother, with my duty and that of her son, Grandson and Grand daughter. The calico is for my Neices Nancy and Suky Adams, the Linnen for Louissa. A small bundle addresst to Dr Tufts to be deliverd to him and some silk for my dear Betsy and Lucy a commencment Gown. I wish there was as much again but, the Spirit is willing, they will therefore accept the will for the Deed. A pound of best Hyson tea I think for my dear Sister Cranch closes the list. To mr Cranch the Trunk will be addrest. I presume they will not oblige the duty to be paid upon these things, as they are not merchandize to make a profit upon, and articles for the use of my children. I have always heitherto got the captains to put the things into their own Trunks, but now they are rather too numerous, and I am very little acquainted with captain Folger.
     I wish you would send me the Measure of my two Eldest sons necks and wrists. We could then make their linnen here, as I am sometimes really put to it, for want of employ both for myself and Esther.
     You never mentiond receiving the Shirts we made for JQA, nor a peice of linnen sent to Charles at the same time. I rely upon you from time to time to make known their wants to me.
     I know not whether we are to continue here longer than the Spring. Till then I am determined not to move, it is now so far advanced in the year. Probably by the next opportunity, I shall be better able to say whether we may hope to meet Next year or not. Tis three Months Since mr Adams received any dispatches from Congress. I was very glad to hear from mr Perkins, and wish him success and prosperity but not my Neice. She must never go into a wildeness amongst Savages, tho she might make a paridice of one and Humanize the other. The Still Sequesterd walks of Life are more consonant to her disposition. I Scarcly know the Man who is sufficiently civilizd to make her happy yet I need not wish her a more affectionately tender partner than appears to have fallen to the lot of her happy cousin. I hope some day to have the pleasure of introducing him to my dear Friends in America.
     You drew so lovely a picture of our children dwelling together in unity, around your Hospitable Board; that I am Sure no amusement here ever gave me such heartfelt satisfaction as I received from your description only. God Bless them all and make them wise and virtuous. Our Good uncle Quincy become a recluise; he wants Children and Grandchildren arround him to enliven his declining years. O how my Heart Bounds towards you all, when I cast a retrospective look on times past, believe me I have never known the pleasures of society Since I left my native shoar.
     
      “What is the World to me, its pomp its pleasures andits Nonsence all?”
     
     Compared to the cordial Friendship and endearing ties of Country kindred and Friends?
     
      “Source of every Social tie
      united wish; and Mutual joy.”
     
     But whether am I wandering. We have here an agreeable addition to our American Party by the arrival of mr Shiping, the Young Gentleman who accompanied General Lincoln to Boston a few years ago. Dr cutting too is his companion, him you know; he laughs less I think than formerly, which is an amendment, he is very Sensible and really appears a promising young Man. I am much more pleasd with him than I expected to be. Mr Shipping from his family and connexions would be intitled to our civilities, but from his personal merit, he is deserving of Friendship. They are students in the temple.
     Mr Bulfinch is about returning to Boston. From all that I have seen of him, I think him a modest deserving young Gentleman, without one Macaroni air. He has made a pretty large Tour and I dare say is one of those who will be benifitted by his travels. As to what is call’d polishd, I am so prejudiced in favour of my countrymen; that those who have had a good Education at home and been accustomed to company, stand in no need of any outward accomplishments which Europe has to bestow.
     
     You will find in some bundle a remnant of cambrick which I sent to know if it is better bought here than in Boston. I gave ten shillings sterling pr yd for it. I have a few yards of coars cloth which I could not get into the Trunk, and must stay till captain cushing goes who I hear this day has got his vessel clear. By him then I must write to those Friends, who will say, is there no letter for me? dont complain my dear Girls, I will write you soon, and to Miss Betsy Palmer too, whom I have a long time owed. 3 months ago I began a letter to her, whilst I was writing, the Melancholy News of the death of our Dear Aunt reachd me, I lay’d it by too melancholy to proceed. My Regards to all my Neighbours, my Respects await our good Parson. Good dr Price is in great affliction having lost mrs Price about 3 weeks ago. He has not preachd since; but wrote us word last week that he hoped to on sunday next. What has become of mrs Hay, that I have never received a line from her since she left me. Remember me to Miss Payne when you see her. I would write her but really my correspondents are so numerous that I fear I write stupidly to one half of them.
     
      Adieu my dear sister Heaven Bless you and yours is the Sincere wish of your affectionate Sister
     
     
      A A
     
    